UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:May 31, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: RIVERBRIDGE GROWTH FUND Class/Ticker Investor Class (RIVRX) Institutional Class (RIVBX) SEMI-ANNUAL REPORT May 31, 2013 RIVERBRIDGE GROWTH FUND a series of the Investment Managers Series Trust Table of Contents Schedules of Investments 1 Statement of Assets and Liabilities 5 Statement of Operations 6 Statement of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 10 Supplemental Information 15 Expense Example 17 This report and the financial statements contained herein are provided for the general information of the shareholders of the Riverbridge Growth Fund.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. www.riverbridge.com Riverbridge Growth Fund SCHEDULE OF INVESTMENTS As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 97.0% BASIC MATERIALS – 6.1% Ecolab, Inc. $ Praxair, Inc. Rockwood Holdings, Inc. 1,069,196 COMMUNICATIONS – 4.7% Cisco Systems, Inc. Dealertrack Technologies, Inc.* Google, Inc. - Class A* 819,936 CONSUMER, CYCLICAL – 20.4% Beacon Roofing Supply, Inc.* Burberry Group PLC ADR Fastenal Co. Johnson Controls, Inc. LKQ Corp.* Staples, Inc. Starbucks Corp. Target Corp. Wal-Mart Stores, Inc. 3,578,653 CONSUMER, NON-CYCLICAL – 29.7% Abaxis, Inc. Advisory Board Co.* Bio-Reference Labs, Inc.* Cepheid, Inc.* Chemed Corp. CoStar Group, Inc.* Grand Canyon Education, Inc.* Hormel Foods Corp. IPC The Hospitalist Co., Inc.* MEDNAX, Inc.* Neogen Corp.* Patterson Cos., Inc. Perrigo Co. Ritchie Bros Auctioneers, Inc. Roche Holding A.G. ADR Rollins, Inc. Techne Corp. United Natural Foods, Inc.* 5,214,296 1 Riverbridge Growth Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL – 2.0% Portfolio Recovery Associates, Inc.* $ INDUSTRIAL – 12.6% 3M Co. Gentex Corp. National Instruments Corp. Proto Labs, Inc.* Roper Industries, Inc. Stericycle, Inc.* 2,218,322 TECHNOLOGY – 20.6% ANSYS, Inc.* athenahealth, Inc.* Cabot Microelectronics Corp.* Concur Technologies, Inc.* Cree, Inc.* Fiserv, Inc.* IHS, Inc. - Class A* InnerWorkings, Inc.* Linear Technology Corp. Microsoft Corp. Power Integrations, Inc. QUALCOMM, Inc. Ultimate Software Group, Inc.* VMware, Inc. - Class A* 3,611,838 UTILITIES – 0.9% MDU Resources Group, Inc. TOTAL COMMON STOCKS (Cost $14,709,790) SHORT-TERM INVESTMENTS – 3.1% Fidelity Institutional Money Market Fund, 0.08%1 TOTAL SHORT-TERM INVESTMENTS (Cost $536,245) TOTAL INVESTMENTS – 100.1% (Cost $15,246,035) Liabilities less other assets – (0.1)% ) TOTAL NET ASSETS – 100.0% $ 2 Riverbridge Growth Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) ADR – American Depository Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 3 Riverbridge Growth Fund SUMMARY OF INVESTMENTS As of May 31, 2013 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 29.7% Technology 20.6% Consumer, Cyclical 20.4% Industrial 12.6% Basic Materials 6.1% Communications 4.7% Financial 2.0% Utilities 0.9% Total Common Stocks 97.0% Short-Term Investments 3.1% Total Investments 100.1% Liabilities less other assets (0.1)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 4 Riverbridge Growth Fund STATEMENT OF ASSETS AND LIABILITIES As of May 31, 2013 (Unaudited) Assets: Investments, at value (cost $15,246,035) $ Receivables: Dividends and interest Advisor Prepaid expenses Prepaid offering costs Total assets Liabilities: Payables: Investment securities purchased Shareholder Servicing fees - Investor Class & Institutional Class (Note 7) Distribution fees - Investor Class (Note 8) Auditing fees Fund accounting fees Administration fees Legal fees Trustees' fees and expenses Custody fees Chief Compliance Officer fees 7 Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Investor Class: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ Institutional Class: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ See accompanying Notes to Financial Statements. 5 Riverbridge Growth Fund STATEMENT OF OPERATIONS For the Period December 31, 2012* through May 31, 2013 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $1,177) $ Interest Total investment income Expenses: Advisory fees Transfer agent fees and expenses Administration fees Fund accounting fees Registration fees Offering costs Auditing fees Legal fees Chief Compliance Officer fees Miscellaneous expenses Trustees' fees and expenses Custody fees Shareholder reporting fees Distribution fees - Investor Class (Note 6) Shareholder Servicing fees - Institutional Class (Note 6) Shareholder Servicing fees - Investor Class (Note 6) 9 Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment loss ) Realized and Unrealized Gain from Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 6 Riverbridge Growth Fund STATEMENT OF CHANGES IN NET ASSETS For the Period December 31, 2012* through May 31, 2013 (Unaudited) Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold: Investor class Institutional class Cost of shares redeemed: Investor class1 ) Institutional class - Net increase from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) Capital Share Transactions: Shares sold: Investor class Institutional class Shares redeemed: Investor class ) Institutional class - Net increase from capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $6. See accompanying Notes to Financial Statements. 7 Riverbridge Growth Fund FINANCIAL HIGHLIGHTS Investor Class Per share operating performance. For a capital share outstanding throughout the period. For the Period December 31, 2012* through May 31, 2013 (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 ) Net realized and unrealized gain on investments Total from investment operations Redemption fee proceeds - 2 Net asset value, end of period $ Total return3 % 4 Ratios and Supplemental Data Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 5 After fees waived and expenses absorbed % 5 Ratio of net investment income to average net assets: Before fees waived and expenses absorbed )% 5 After fees waived and expenses absorbed %) 5 Portfolio turnover rate 4
